Citation Nr: 0707746	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-30 060	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of lower back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the residuals of lower back strain.  
An August 2003 RO decision affirmed and continued the June 
2003 denial.

In a February 2004 statement, the veteran requested a travel 
board hearing.  In a July 2004 report of contact, the veteran 
withdrew his request for a personal hearing.  38 C.F.R. 
§ 20.704(e).  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

In a letter to VA received in July 2004, the veteran asserted 
an informal claim of entitlement to a total rating based upon 
individual unemployability (TDIU) due to his claim on appeal.  
This claim has not been developed, and it is referred to the 
RO for appropriate action.

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for the residuals of lower 
back strain.  Additional evidentiary development, however, is 
required prior to further consideration of the underlying 
claim.  Thus, the issue of entitlement to service connection 
for the residuals of lower back strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for the residuals of lower back strain in a final 
rating decision dated in October 1981; the veteran did not 
appeal the RO's decision within the applicable time period.
 
2.  Evidence received since the final October 1981 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for the residuals of lower back strain.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision denying service 
connection for the residuals of lower back strain is final.  
38 U.S.C.A. § 7105(c) (West 2002).
 
2.  Evidence received since the October 1981 rating decision 
denying service connection for the residuals of lower back 
strain is new and material, and the veteran's claim of 
entitlement to service connection for the residuals of lower 
back strain has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for the residuals of lower back 
strain.  VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for the residuals of lower back 
strain, and therefore, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


BACKGROUND

The veteran seeks to reopen his claim for service connection 
for the residuals of lower back strain.  Service connection 
was denied in an October 1981 RO decision on the basis that 
there was no evidence of lower back strain on his separation 
examination or the September 1981 VA examination provided in 
conjunction with his claim.  The veteran did not appeal this 
decision, making it final.  

The veteran's service medical records revealed that his 
August 1968 enlistment report of medical examination did not 
reflect any diagnosis or treatment for back problems or pain, 
and his spine was listed as normal.  The veteran did not 
report having back trouble on his August 1968 report of 
medical history.  

On May 9, 1973, the veteran complained of substernal pain 
which radiated to his back that occurred over the past year.  
On May 25, 1973, the veteran complained of chest pain which 
he described as an attack of left parasternal pain with 
radiation through the apex to the back.  The assessment was 
pleurisy.  

A February 1978 report of medical examination did not note 
any diagnosis or treatment for back problems or pain, and his 
spine was listed as normal.  In September 1978, the veteran 
complained of lower back pain after lifting a heavy object 
two days prior and had pain after standing for a long time.  
The assessment was lumbosacral strain.  A treatment entry in 
June 1980 reflected that the veteran was admitted to the 
emergency room with complaints of low back pain on his right 
side for the past two days.  It was noted that the veteran 
had no history of back pain.  The x-rays were negative and 
the treatment was heat to the back for pain.  

The April 1981 separation report of medical history is 
negative for reports of recurrent back pain.  Further, the 
April 1981 report of medical examination was negative for any 
complaints or diagnosis of a back disability or back pain.  

The veteran underwent a VA examination pursuant to his 
original claim for service connection in September 1981.  The 
veteran reported that he was diagnosed with low back strain 
in 1979 and was treated with muscle relaxants.  The 
lumbosacral spine was found to have well maintained vertebral 
bodies and disk spaces, with no arthritic changes.  The 
vertebral alignment was normal.  The lumbosacral spine was 
within normal limits with full range of motion.  

The following evidence was submitted after the October 1981 
RO decision.  A letter to Dr. M from G.C.C. Hospital dated in 
October 1981 revealed that the veteran was treated with hot 
packs on his lower back.  Treatment records that purport to 
be from Dr. M dated from October 1981 to March 1993 indicated 
that the veteran complained of low back pain.  Specifically 
in October 1981, the veteran complained of right hip 
discomfort with radiation down the leg to the calf, which was 
discussed as really beginning several months ago (August 
1981) when the veteran was lifting boxes when moving into a 
new home.  The veteran reported mid back pain and lower 
abdominal discomfort, which was thought to be due to carrying 
an outboard motor.  In May 1984, the veteran still 
experienced left lower back pain that radiated down his leg 
after lifting an engine onto a gulf cart two days prior.  The 
veteran was found to have normal back alignment and assessed 
as having lower back strain.  In April 1989, the veteran 
complained of bilateral back pain.  Additionally, in May and 
June 1992, he complained of low back discomfort.

VA treatment records dated from November 2002 and June 2003 
noted in November 2002 that the veteran had lower back pain 
and tingling down his left leg following back surgery in 
September 2002.  In June 2003 that the veteran still felt he 
was favoring his left leg due to his back injury and this 
caused additional strain on his right knee.  

In a January 2003 statement, the veteran again requested 
service connection for a lower back condition.  (The Board 
notes there is a letter from the veteran received by VA in 
November 1987, in which he requests a revaluation for his 
back.  In a November 1987 VA letter, it was noted that the 
veteran's claim could not be processed without further 
information including treatment of the claimed condition.  
There was no reply to this letter and the RO notified the 
veteran that it had therefore disallowed the claim in a 
letter dated in February 1988.  There was no further 
correspondence from the veteran on his back claim until the 
January 2003 statement.)  

Along with the January 2003 statement, VA received a letter 
from Dr. G dated in December 2002, which revealed that the 
veteran has diagnoses of herniated nucleus pulposus, L2-3, 
with motor weakness, status post laminectomy discectomy, and 
marked lumbar spondylosis.  It was noted that the veteran 
underwent surgical intervention with laminectomy discectomy 
in September 2002.  Further, Dr. G stated that the veteran 
has significant degenerative changes in his lumbar spine with 
near bone-on-bone articulation at multiple levels.  

Also in January 2003, VA received a treatment record authored 
by Dr. C dated in December 2002 which noted that since the 
veteran's lumbar laminectomy his left leg has been numb and 
weak causing him to fall.  The assessment was status post 
lumbar laminectomy with left leg weakness and numbness.  

In a statement received by VA in June 2003, the veteran 
claimed he was treated for debilitating and incapacitating 
lower back pain on several occasions.  The veteran added that 
as an inspection technician in service, he was required to 
lift and move heavy parts and equipment in restricted spaces.  
The veteran noted that his service medical records will 
reflect this treatment.  Shortly after service, the veteran 
contended he was disabled due to back strain and was treated 
by a chiropractor from 1981 to 1991.  The veteran stated that 
his pain escalated until September 2002 when he underwent 
back surgery, and was still recovering under the treatment of 
Dr. G.  

In a letter dated in June 2003, a former employee of N.C.C. 
(a private chiropractic center) from 1972 to 1996, stated 
that the veteran was a patient at N.C.C. in the mid to late 
1980s and was treated for a low back condition.  The former 
employee noted that the doctor who treated the veteran died 
in February 2002 and the majority of his records were 
transferred to another physician.  N.C.C. no longer has the 
veteran's records.  

In his notice of disagreement (NOD), received by VA in August 
2003, the veteran contended that he submitted evidence of a 
current back condition (specifically the December 2002 report 
reflecting diagnoses of herniated nucleus pulposus, L2-3, 
with motor weakness, status post laminectomy discectomy and 
marked lumbar spondylosis) that was not considered in the 
June 2003 RO decision.  The veteran stated that he served in 
aircraft maintenance during service and was required to lift 
continuously.  The veteran claimed he had lower back strain 
in 1978 and 1980.  Attached to the August 2003 NOD were two 
letters from the veteran's friends stating he has had back 
problems since service.  

In a letter dated in October 2003, Dr. E stated that the 
veteran had been evaluated in his office recently for back 
pain with radicular symptoms and was found to have lumbar 
radiculopathy.  Dr. E reviewed the veteran's medical military 
file and found several notes that document a back injury 
during the veteran's service and opined that he believed the 
veteran's disability emanated from his back injuries while he 
was in military service.  A second letter from Dr. E dated in 
December 2003 elaborated on his October 2003 letter.  
Specifically, Dr. E noted that the veteran injured his back 
during service in 1978 and 1980, but there were no MRI or CT 
scans completed to document and evaluate his symptoms at that 
time.  Dr. E opined that in service x-rays of the lumbar 
spine would not reveal the type of symptoms the veteran 
experienced unless he had a spine fracture.  However, Dr. E 
stated, the veteran's symptoms are related to a protruded 
disc and post traumatic degenerative changes, which he 
related back to the veteran's back problems in service.  
Treatment records generated by Dr. E dated from October to 
December 2003 reflected that the veteran was treated for low 
back pain with radicular symptoms.  Specifically, an October 
2003 treatment note indicated that Dr. E reviewed the 
veteran's service medical records and found treatment records 
dated in May 1973, June 1980, and September 1998, which he 
stated documented complaints of back pain that was radicular 
in nature that was worse with movement and activity.

In October 2003, VA received treatment records authored by 
Dr. G and physician's assistant D.T. dated from August 2002 
to July 2003 which showed that the veteran presented for 
follow-up after treatment at G.C.C. Hospital for left lower 
extremity weakness and low back pain.  It was noted in August 
2002 that the veteran had a long history of intermittent low 
back pain and was assessed as having a herniated nucleus 
pulposus at L2-3 with acute neurologic compromise, left lower 
extremity.  The veteran underwent a L2-3 laminectomy 
discectomy in September 2002 and was seen repeatedly for 
evaluation following the surgery.  

The veteran submitted information from WebMD pertaining to 
low back pain dated in November 2003.  

In February 2004, VA received another treatment letter from 
Dr. G dated in January 2004, in which the veteran was 
assessed as having laminectomy-diskectomy of L2-3 with left 
lower extremity weakness secondary to herniation and lumbar 
spondylosis.  It was noted that the veteran had significant 
degenerative changes to his low back that the veteran related 
to lifting injuries while in the service and provided 
documentation from his service medical records.  Dr. G 
counseled the veteran that it would be difficult to correlate 
his service injuries to his present back condition unless 
significant trauma had occurred or there was other objective 
evidence.  However, Dr. G could not rule out a relationship.  

The last medical evidence received by VA in February 2004 was 
a letter from Dr. H dated in January 2004, which stated that 
he was treating the veteran for back problems.  Dr. H 
referenced military service records dated in 1974, 1978, and 
1980 with findings of lumbosacral strain which worsened over 
the years until he required surgical intervention in 2002.  
The veteran currently had multilevel degenerative disc 
disease and lumbar spondylosis.  Dr. H opined that there was 
enough evidence to substantiate that his back problem is 
service-connected.  

In the Form 9, received by VA in June 2004, the veteran 
claimed that he submitted new and material evidence 
sufficient to reopen his claim, including nexus opinions from 
Dr. E and Dr. H relating the veteran's current back condition 
to back pain documented in service in May 1973, September 
1978, and June 1980.  The veteran pointed out that VA only 
referenced the finding of back pain in June 1980.  

The veteran's representative contended in a statement dated 
in February 2007 that he should be afforded a VA examination 
in order to determine whether the veteran's current back 
condition is the result of injuries incurred in service.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, an October 1981 RO decision denied 
service connection because there was no evidence of lower 
back strain on the veteran's April 1981 separation 
examination or the September 1981 VA examination provided in 
conjunction with his claim.  Because the veteran did not 
appeal that decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 1981 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final October 1981 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).

The evidence associated with the veteran's claims file 
subsequent to the October 1981 decision includes diagnoses of 
a current back disability and two nexus opinions relating the 
back disability to service.  Most recently, in January 2004, 
Dr. H stated that the veteran currently had multilevel 
degenerative disc disease and lumbar spondylosis, which he 
related to findings of lumbar strain in the veteran's service 
medical records.  

As noted, the veteran's claim of service connection for the 
residuals of lower back strain was previously denied on the 
basis that there was no evidence of lower back strain on his 
April 1981 separation examination or the September 1981 VA 
examination provided in conjunction with his claim.  The 
veteran has now provided medical reports showing a diagnosis 
of multilevel degenerative disc disease and lumbar 
spondylosis.  Further, the veteran has submitted nexus 
opinions relating his current back disability to service.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to unestablished 
facts necessary to substantiate his claim, namely a current 
back disability that is related to service.  The Board also 
notes that the nexus opinions raise a reasonable possibility 
of substantiating the claim.  For these reasons, the Board 
finds that the additional evidence received since October 
1981 warrants a reopening of the veteran's claim of service 
connection for the residuals of lumbar strain, as it is new 
and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of lower 
back strain is reopened; and to that extent only, the appeal 
is granted


REMAND

As set forth above, the veteran contends that current back 
disability is causally related to his service.  After having 
carefully considered the matter, the Board believes that 
additional development is in order prior to further appellate 
consideration.

The Board concludes that now that the claim has been 
reopened, the veteran should undergo a VA examination in 
connection with his claim to determine if his current back 
disability is related to service.  38 C.F.R. § 3.159(c)(4).  
The Board notes that there are opinions from Dr. E dated in 
October and December 2003 and another from Dr. H dated in 
January 2004 relating findings of lumbar strain in service to 
the veteran's current back disability.  

These opinions were presumed credible for purposes of 
reopening the claim.  Justus, 3 Vet. App. 510 at 513.  
However, after reopening the claim and reviewing the 
evidence, the Board observes that none of the opinions took 
into consideration the complaints of mid back pain found in 
Dr. M's treatment records dated from October 1981 to March 
1993.  Specifically, in an entry dated in October 1981, the 
veteran complained of back pain beginning in August 1981 
after he lifted boxes when moving after his separation from 
service.  Additionally in May 1984, the veteran still 
experienced left lower back pain that radiated down his leg 
after lifting an engine onto a gulf cart two days prior.  The 
veteran was assessed as having lower back strain.  

Therefore, the Board has an obligation to seek additional 
medical evidence.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 
20.901(a); see also Colvin v. Derwinski, 1 Vet. App.171, 175 
(1991) ("If the medical evidence of record is insufficient, 
or, in the opinion of the [Board], of doubtful weight or 
credibility, the [Board] is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or [quoting] recognized treatises").  These 
findings should be assessed along with the service medical 
record findings of low back pain as potential causes of the 
veteran's current back disability.  

Additionally, the Board notes that a June 2003 letter from a 
former employee of N.C.C. stated that the veteran's treatment 
records for a low back condition in the late 1980s were 
transferred from N.C.C. to a doctor in February 2002.  The 
Board is unclear whether these records are still in 
existence.  Efforts should be undertaken to obtain these 
records if the veteran requests them.

Accordingly, the case is REMANDED for the following action:

1.  Please ascertain whether the veteran 
would like VA to obtain the treatment 
records for a low back condition in the 
late 1980s, which were transferred from 
N.C.C. to a doctor in February 2002.  If 
so, assist him in attempting to obtain 
these records.

2.  Only after the development requested 
in paragraphs 1 and 2 is completed, or the 
veteran indicates he has nothing further 
to submit or request, the RO should then 
arrange for a VA examination.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any back 
disability that is present.  If it 
is not possible to provide a 
specific diagnosis, so state.  

b.  State a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that a 
current back disorder had its onset 
in service (December 1968 to July 
1981), as opposed to being due to 
some other factor or factors.  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it.)  In particular, please take 
into consideration the findings in 
the service medical records dated in 
May 9, 1973, May 25, 1973, September 
1978, and June 1980.  In addition, 
the examiner should review the 
treatment records dated from October 
1981 to March 1993, purported to be 
from Dr. M.  Specifically, the 
entries dated in October 1981and May 
1984 should be considered.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for the residuals 
of lower back strain should be readjudicated 
to include consideration of the provisions of 
38 C.F.R. § 3.304(f)(3).  In the event that 
the claims is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
He should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


